DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8, 11, 13, 15, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and subsequent email authorization with Jacob Ward on 08/23/2022. 
The application has been amended as follows:
Claims 1-7, 9-10, 12-14, 16-17. (Canceled)
Claim 8. (Currently Amended) The weed enclosure device of Claim 21, wherein the flexible holders are fabricated from rubber.
Claim 11. (Currently Amended) The weed enclosure device of Claim 21, further comprising at least one locking mechanism disposed on the main body and configured to selectively secure the first enclosure half and the second enclosure half in the closed position.
Claim 13. (Currently Amended) The weed enclosure device of Claim 21, wherein the main body has a sleeve, the sleeve disposed on an exterior surface of the main body.
15. (Currently Amended) The weed enclosure device of Claim 21, wherein the main body is fabricated from a thermoplastic material.
Claim 18. (Currently Amended) A method of removing a weed, comprising:
identifying the weed to be removed;
providing a weed enclosure device consisting of a main body having a top end and a bottom end and configured to receive a weed, the main body defined by a first enclosure half hingedly connected to a second enclosure half, each of the first enclosure half and the second enclosure half movable about a hinge between a closed position and an opened position, a first aperture formed in the top end of the main body when in the closed position, a second aperture formed in the bottom end of the main body when in the closed position, each of the first aperture and the second aperture circumscribed by a lip that extends outwardly from the main body; a lid configured to be disposed on the lip the first aperture; and a first divider and a second divider, the first divider disposed in the main body and spaced apart from the second divider a long a length of the main body, each of the first divider and the second divider having a plurality of flexible holders, the plurality of flexible holders converging at an intersection point in the closed position, with the intersection point of the first divider being coaxial with the intersection point of the second divider, and together the flexible holders of the first divider and the second divider are configured to secure the weed substantially centrally within the main body, each of the first divider and the second divider being bisected into two divider portions, each of the first enclosure half and the second enclosure half receiving one of the divider portions from each of the first divider and the second divider, the divider portions abutting when the main body is in the closed position and spaced part when the main body is in the opened position, each of the divider portions of the first divider and the second divider having an outer edge and a free interior edge, the outer edge disposed on an interior surface of the main body, the free interior edge defined by an annular channel, each of the plurality of holders disposed in the annular channel; wherein the first divider has a plurality of ridges formed on the outer edge and the main body has a plurality of channels formed on the interior surface of the main body, each one of the plurality of ridges of the divider disposed in one of the plurality of channels, wherein the second divider is fixedly attached to the main body and covers the second aperture;
enclosing the weed in the weed enclosure device; and
applying weed treatment to the enclosed weed through the first aperture of the weed enclosure device.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 8,11,13,15,18-21 are allowed. 
	The prior art of record alone or in combination fails to teach or a weed enclosure device consisting of the particulars of a main body, lid, first and second dividers as claimed. Each of the closest prior art references (previously cited as Nason, Erling, Greiner, Ronneke, Lucius, Lais, , Gleadall, and Leben) discloses elements in addition to those of the claimed invention and therefore do not meet the standards for claim interpretation for the "consisting of" transitional phrase claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643